Title: To Thomas Jefferson from the Officers of the Berkeley County Militia, 25 January 1781
From: Officers of Berkeley County Militia
To: Jefferson, Thomas



Sir
Berkeley County. Jany. 25th. 1781.

Colo. Swearingen the Leiutenant of this County laid before us some time ago, your Excellencys orders of the 24th. of December directing Two Hundred and Seventy five of the Militia of this County under proper officers to march Immediately to the falls of the Ohio, to join Colo. Clarke in an Expedition from thence. We beg leave to represent to your Excellency, that we have Seventy men now on duty from this County in the Southern army, which with the 68. we are to raise for the army, and the 275 now ordered into service, will make near one half of the Militia of this County fit for duty. From these Circumstances and the immense distance from here to the falls of the Ohio, being by the way of Fort Pitt, little less than a Thousand Miles, we are sorry to inform your Excellency that we have the greatest reason to beleive that those whose Tour it now is from this County will suffer any punishment, rather than obey our orders for their march. So general an opposition to orders of Government from such a number, we think of too much consequence at this Crisis, for us to proceed without informing your Excellency, of the difficulties with which the execution of those orders will be attended. We beg leave further to inform your Excellency that notwithstanding the great reluctance the People in General discover in complying with this order of Government, yet there are many young men in this County who having connections in the Kentucky Country, woud turn out as Volunteers on such an Expedition were they assured that they have no prospect of enriching themselves with the substance of a number now calld  as Militia who would give every thing they have to a Substitute rather than undertake such a Tour. Would your Excellency therefore dispense with the Militia on this occasion and impower us to raise Volunteers we think it woud be in our power to procure such a number of men as would render their Country greater service on such an Expedition than the Two Hundred and seventy five taken from the Classes of the Militia. We wish your Excellency to beleive that it is exceedingly disagreeable to us to delay for a moment the Execution of your orders, but we flatter ourselves your Excellency will, upon examining the Gentleman who will deliver you this, fully Justify us. We have the Honour to be Yr. Excellency’s most Obt. Hble servts.,

phil. pendleton Colo. 1st. B.M.
john morrow Colo. 2nd. B.M.
robert carter willis L. Colo. B.M.
william morgan L. Colo. B.M.
geo scott. Majr. 1st. B. B.M.

